DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
“rear wall, extending in the longitudinal direction” has been changed to --rear wall, and extending in the longitudinal direction-- (claim 4, line 8);
“rear wall, extending in the longitudinal direction” has been changed to --rear wall, and extending in the longitudinal direction-- (claim 4, line 11);
“a vertical direction” has been changed to --the vertical direction-- (claim 4, line 13);
“rear wall, extending in the longitudinal direction” has been changed to --rear wall, and extending in the longitudinal direction-- (claim 8, line 15);
“rear wall, extending in the longitudinal direction” has been changed to --rear wall, and extending in the longitudinal direction-- (claim 8, line 18).

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

the allowable subject matter of claim 8 is the vehicle support member further includes an inner peripheral wall having an annular shape when viewed in a vertical direction of the vehicle, arranged on an inner side of the outer peripheral wall, and connected to the outer peripheral wall via a wall connecting rib, in combination with other features of claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614